IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


SHAWN FREEMORE,                            :   No. 47 MAP 2021
                                           :
                     Appellant             :   Appeal from the Commonwealth
                                           :   Court Order dated May 10, 2021 at
                                           :   No. 273 M.D. 2020.
               v.                          :
                                           :
                                           :
DEPARTMENT OF CORRECTIONS,                 :
                                           :
                     Appellee              :


                                    ORDER


PER CURIAM                                        DECIDED: February 23, 2022
     AND NOW, this 23rd day of February, 2022, the Order of the Commonwealth Court

is AFFIRMED.